Citation Nr: 1544765	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-07 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a skin disability, claimed as hives.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to September 2004.

These matters came to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; the transcript is of record.

These matters were remanded in March 2014 and November 2014.

Per a March 2015 rating decision, the RO granted entitlement to service connection for gastroesophageal reflux disease (GERD), assigning a 10 percent disability rating, effective October 20, 2009.  The grant of service connection for GERD constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, these issues are not currently in appellate status.  Id.


FINDING OF FACT

The evidence of record is against a finding that a skin disability, specifically dermatophytosis tinea pedis, manifested during service, or that such condition is otherwise related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for an award of service connection for a skin disability, specifically dermatophytosis tinea pedis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent letters in February and December 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, to include substantial compliance with the Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded a VA examination in August 2014 and an addendum opinion was proffered in January 2015.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file contains the Veteran's service treatment records, post-service treatment records, and lay statements and testimony from the Veteran.  No additional evidence has been identified by the Veteran with regard to his claimed skin disability.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the service connection claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

The Veteran asserts that he has a skin disability that is directly due to service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In January 2005, the Veteran filed an initial claim of service connection for hives due to allergies.  See 01/18/2005 VMBS entry, VA Form 21- 526 Veterans Application for Compensation or Pension.

A February 1994 service treatment record reflects a notation of a rash but no diagnosis was indicated.  See 04/04/2014 STR - Medical - Photocopy at 14.  Otherwise, service treatment records are negative for hives or a skin rash disability.  

In July 2006, the Veteran underwent a VA examination; no skin diagnosis was rendered.  See 07/14/2006 VBMS entry, VA Examination.

An October 2006 treatment record and subsequent records reflect the Veteran's complaints of a rash on his right side.  Objective examination showed a skin patch of scaling rash with raised borgers and central clearing.  The examiner diagnosed dermatophytosis tinea corporis.  The examiner prescribed clotrimazole (lotrimin).  See 12/08/2008 VBMS entry, Medical Treatment Record - Government Facility at 26.

At the May 2012 Board hearing, the Veteran testified that he has urticarial on his feet due to wearing boots during service.  T. at 2.  He asserts that he has been prescribed a cream for this condition.  T. at 4-5.  See 05/17/2012 VBMS entry, Hearing Testimony.

At the August 2014 VA examination, the Veteran reported that he developed a skin rash on both feet with flaking of the skin while in Panama.  See 08/21/2014 VBMS entry, C&P Exam.  He reported he was treated for this in service in Panama.  Since service, he has been using Ketoconazole cream which helps control the rash, however, he states the rash has been persistent despite treatment.  On examination, there was some mild, scattered flaking over the posterior ankle and hindfoot.  The examiner diagnosed dermatophytosis tinea pedis.

The examiner opined that the Veteran's dermatophytosis tinea pedis is less likely as not due to active service or any incident therein.  The examiner stated that the Veteran's diagnosis at the time of the examination was dermatophytosis tinea pedis, which was originally diagnosed on February 12, 2012.  See 05/19/2014 VBMS entry, Medical Treatment Record - Government Facility at 40.  There were no other skin rashes, lesions, or other skin diagnosis at the time of the examination.  Previously, the Veteran was given a diagnosis originally made on Oct. 30, 2006 of dermatophytosis tinea corporis due to a rash on the right side, which the examiner concluded had resolved and was not present at the time of the examination.  The examiner stated that there was no record of a fungal skin infection/rash after thorough review of the service treatment records.  Moreover, there was no record of an antifungal medication being prescribed within the service treatment records.  Also, the post service treatment record dated February 2012 noted the following: "dermatophytosis tinea pedis: Patient has been experiencing symptoms consistent with tinea pedis of his feet bilaterally for the past few weeks.  We'll do a trial Ketoconazole 2% topical cream for symptom control."  Per this note, the VA examiner noted that the rash had been present for just the past few previous weeks.  The Veteran reported that he was treated for his skin rash of the feet but the examiner was not able to find any skin rash of the feet condition in service nor treatment for a fungal infection of the feet in the service treatment records.  Objectively, the evidence in the medical treatment records points to the fungal foot infection beginning in early 2012.

In a January 2015 addendum opinion, the examiner noted that the in-service notation of a rash was from an Occupational Health Questionnaire dated February 7, 1994 where the Veteran noted he had a rash in the past year and pulled muscles.  The VA examiner noted that there was no further description of the rash.  There was no clinical notation of a rash in the service treatment records.  There was also no diagnosis of tinea or fungal infection in the service treatment records nor indication that any anti-fungal medication was prescribed in the service treatment records which were comprehensive.  The Veteran was seen numerous times in service for pseudofolliculitis barbae, thus the examiner deemed it more likely that the rash noted on the questionnaire was due to pseudofolliculitis barbae as there is substantial documentation of this condition and less likely as not due to dermatophytosis tinea pedis since the service treatment records are silent for this condition.

The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as it contains detailed rationale for the medical conclusion and is based on sound medical principles.  See Boggs v. West, 11 Vet. App. 334 (1998).  As detailed by the examiner, service treatment records are negative and the diagnosis was rendered many years after separation from service.  The examiner gave consideration to the lay assertions of the Veteran but concluded that based on a review of the medical records his skin condition was not due to service.  There is no contrary opinion of record.  

The Board has considered the Veteran's contention that a relationship exists between his dermatophytosis tinea pedis and his service.  The Veteran, however, is not competent to offer an opinion as to the etiology of his condition as he does not have the requisite medical expertise.  Indeed, a veteran's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran asserted that he experienced rash problems during service, and service treatment records reflected complaints of a rash which triggered seeking a medical opinion.  The examiner, however, after review of the medical records and consideration of the lay contentions proffered a negative etiological opinion.  

As the Veteran's dermatophytosis tinea pedis was not shown in service, and the most probative evidence does not indicate a causal link between dermatophytosis tinea pedis and active service the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection. 

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the Veteran's claim of service connection for dermatophytosis tinea pedis.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a skin disability, specifically dermatophytosis tinea pedis, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


